Citation Nr: 0800577	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  99-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a left hip disorder. 

2. What evaluation is warranted for bilateral pes planus from 
September 8, 1997?

3. Entitlement to an effective date for the grant of a 30 
percent evaluation for pes planus prior to September 8, 1997.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 until 
February 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) Newark, New Jersey.

An April 1998 rating decision granted a 10 percent evaluation 
for pes planus effective from September 8, 1997, the date of 
the claim.  Subsequently, by rating action in August 2000, 
the rating was increased to 30 percent effective from 
September 8, 1997. 

A December 1998 rating decision denied entitlement to service 
connection for a left hip disorder, and declined to reopen 
the claim of entitlement to service connection for an eye 
disorder.  

The veteran presented evidence at a March 2004 Travel Board 
hearing before a Veterans Law Judge who no longer is employed 
at the Board.  In June 2006, the Board remanded the claim to 
the RO for scheduling of a hearing before another Veterans 
Law Judge as requested by the veteran. In October 2007, the 
veteran presented evidence at a videoconference hearing 
before the undersigned Veterans Law Judge. Transcripts of 
both hearings have been associated with the veteran's claims 
folder.

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2006, for good 
cause. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1. A left hip condition was not demonstrated in service, left 
hip arthritis was not compensably disabling within one year 
of the veteran's discharge from active duty, and it is not 
shown to be caused by a service-connected disability.

2. Since September 8, 1997, bilateral pes planus has not been 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

3. A claim for an increased rating for pes planus was not 
received prior to September 8, 1997.

4. An October 1971 rating decision denied entitlement to 
service connection for an eye disorder.  The veteran did not 
appeal.

5. The evidence associated with the claims file subsequent to 
the October 1971 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the October 1971 decision, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an eye disorder.




CONCLUSIONS OF LAW

1. A left hip disability was not incurred in or aggravated by 
active military service, left hip arthritis may not be 
presumed to have been so incurred, and a left hip disorder is 
not caused or aggravated by a service connected disability. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus from September 8, 1997, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.71a, Diagnostic 
Code 5276 (2007).

3. The criteria for an effective date prior to September 8, 
1997, for an increased rating for pes planus are not met. 38 
U.S.C.A. §§ 5103,5103A, 5107, 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.400(a) (2007).

4.  An October 1971 rating decision denying the claim of 
entitlement to service connection for an eye disorder is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

5. The additional evidence presented since the October 1971 
rating decision is not new and material, and the claim of 
entitlement to service connection for an eye disorder has not 
been reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2001, 
November 2003, and November 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.

The veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for an eye disorder.  The veteran has been 
adequately informed of the specific basis for the prior 
denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated. The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

I.  Service connection for a left hip disorder.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from any injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Finally, service connection may be granted for a disability 
if it is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a). 

Appellant claims entitlement to service connection for a left 
hip disorder.  In his statements and testimony he alleges 
that his left hip disorder, leading to total left hip 
replacement, was aggravated by his service connected pes 
planus.

In February 1944 the veteran was involved in an accident 
during which a weapons carrier overturned.  He suffered 
abrasions to the lower left leg and a cerebral concussion.  
In a separate accident he suffered a right thigh injury.  The 
appellant's service treatment records do not, however, reveal 
any competent evidence of a left hip injury or disorder, and 
post service medical records do not show compensably 
disabling symptoms due to left hip arthritis within one year 
of the appellant's separation from active duty.

The medical evidence of record establishes that the veteran 
first complained of intermittent discomfort in his hip at an 
October 1997 VA examination.  These records do not, however, 
reflect any medical opinion that either a left hip disorder 
was caused by the veteran's active service or that the 
service connected pes planus caused or aggravated a left hip 
disorder.

Associated with the claims folder are substantial VA Medical 
Center/Outpatient Clinic treatment records.  These records do 
not contain any evidence to support the veteran's theory of 
causation. The records denote ongoing treatment for severe 
degenerative joint disease and a total left hip replacement 
in 1998, but do not provide any connection between a left hip 
disorder and bilateral pes planus. 

At an October 1997 VA examination the appellant reported 
intermittent hip and feet discomfort.   

At a July 1998 VA examination the appellant reported pain 
from a degenerative left hip joint. He reported that he was 
scheduled for a total left hip replacement. The diagnosis was 
marked degenerative joint disease of the left hip.  The 
examiner opined that, "he did not injure his left hip in the 
service." X-rays revealed severe narrowing joint space, 
left, maybe secondary to osteoarthritis, mild on the right.

At a November 2001 VA examination the examiner found noted 
that the veteran had chronic low back pain which he opined 
was not related to his feet.  The examiner noted that the 
left hip disorder and hip replacement could lead to low back 
problems. 

At an August 2005 VA examination it was noted that the 
veteran was a poor historian.  He had left hip osteoarthritis 
and was status post a total left hip replacement in 1997.  He 
subsequently reported essentially no left hip pain. The 
examiner opined that:

The patient complains hip and right (sic) 
anterior thigh pain. This is at least as 
likely as not caused by right lumbar 
radiculopathy giving significant 
degenerative changes in his lumbar spine.  
....It is not at least as likely as not 
that the pain in the right (sic) hip and 
the right (sic) anterior thigh was caused 
by service connected pes planus.  This 
veteran is obese and most people of his 
age have degenerative joint disease in 
the hip as well as in the back.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  There is no objective medical 
evidence that the veteran's left hip disorder was caused or 
aggravated by pes planus.  VA examiners reviewed all of the 
evidence of record on several occasions and opined that pes 
planus did not cause the veteran's left hip disorder. There 
is no medical evidence of record to the contrary. In fact the 
August 2005 VA examiner opined that most people of the 
veteran's age have degenerative joint disease in the hip.  
Therefore, the claim of entitlement to service connection for 
a left hip disorder, to include secondary to pes planus, must 
be denied. 

In denying entitlement to service connection the Board notes 
that the only evidence in support of the veteran's claim are 
his contentions. The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disability. 
Where, however, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus of causation by 
his service-connected disability, only a qualified individual 
can provide that evidence. As a layperson, the veteran is not 
qualified to offer medical opinions. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for a left hip disorder, 
to include secondary to pes planus, the reasonable doubt 
doctrine is not for application. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

II.  What evaluation is warranted for pes planus from 
September 8, 1997, and entitlement to an effective date prior 
to September 8, 1997 for a 30 percent evaluation for pes 
planus.

Background

By rating action in March 1946 service connection for 
bilateral pes planus was granted and a 10 percent evaluation 
was assigned.

The veteran failed to report for a scheduled follow-up VA 
foot examination in September 1955. Subsequently by rating 
action in November 1955 the compensable rating for pes planus 
was discontinued.

In a December 1956 Board decision a compensable rating for 
pes planus was denied.

In April 1981, the veteran requested that the rating assigned 
his "fallen arches" be reconsidered.  In response, VA in 
May 1981, advised the appellant that medical evidence was 
required before his claim could be considered.  The veteran 
did not respond.

A claim for an increased rating for pes planus was received 
by the RO on September 8, 1997.

At an October 1997 VA examination the veteran reported a 
history of intermittent discomfort in his feet for many 
years. He used a cane to ambulate but this was attributed to 
a non service connected hip condition. His shoes had built 
arches in but he did not require orthotics. He had worn 
orthopedic shoes and orthotics in the past. Physical 
examination revealed that the veteran ambulated with a cane.  
The examiner noted flexible pes planus bilaterally with mild 
pronation on the right.  The arches were reestablished when 
the veteran sat down.  The diagnosis was bilateral pes planus 
with mild hyperpronation on the right.

By rating action in April 1998 the rating for pes planus was 
increased to 10 percent effective from September 8, 1997, the 
date of claim.

Subsequently the veteran filed a claim for an effective date 
earlier than September 8, 1997.  In addition he requested an 
increased rating for pes planus.

At a July 1998 VA examination the appellant reported needing 
to wear soft soled shoes with good arch supports. Sometimes 
his feet bothered him more than other times. He occasionally 
took Tylenol for pain. X-rays of the feet found no evidence 
of acute fractures or dislocations. Flexion deformities were 
noted on examination, but no tenderness was found.  The 
diagnosis was mild flat feet.  

A July 2000 VA examination noted decreased pulses.  There was 
pain with palpation of the dorsal and medial bands of the 
plantar fasica.  Swelling was especially seen at the 
insertion of the plantar fascia into the heel. The calcaneal 
bursa was mildly swollen and painful with palpation.  His 
gait revealed increased pronation with collapsing of the 
entire medial arch.  Both arches also showed +2 edema.  The 
diagnosis was pes planus deformity.

An August 2000 rating action increased the rating for pes 
planus to 30 percent effective from September 8, 1997.

A November 2001 VA examination noted the veteran's arches 
while standing were 2.5 centimeters high bilaterally.  
Neither foot showed evidence of tenderness.  The feet showed 
no swelling of the Achilles tendon, Achilles insertion, heel, 
plantar insertion, arch, metatarsalphalangeal joints, or 
toes.  X-rays revealed small bilateral calcaneal heel spurs, 
and vascular calcifications. The diagnosis was mild pes 
planus.

At an August 2005 VA examination the veteran reported 
bilateral foot pain for many years localized in the calcaneal 
areas, which was aggravated by walking. He reported being 
unsteady on his feet and a history of falling. An abnormal 
wear pattern was not noted on his sneakers. There was no 
additional pain or limitation of motion during flare-ups or 
after repetitive use. He was treated with several injections 
for heel spurs and used shoe inserts with some benefits. A 
foot examination revealed collapsed longitudinal arches on 
weight bearing. There was no significant tenderness to 
palpation. The veteran ambulated with assistive devices 
without significant deviation. There was moderate pronation 
of the feet.  There was no evidence of tenderness on the 
plantar surface, and no evidence of marked inward 
displacement or severe spasms of the Achilles tendon. The 
heels revealed a one degree valgus deformity.  There was 
marked pronation on the right foot more than on the left. 
Pain was noted under the plantar arches with heel and arch 
areas. February 2004 x-rays were noted to reveal a small heel 
spur, and a hammertoe deformity.  The diagnoses were moderate 
bilateral pes planus, and bilateral heel spurs secondary to 
pes planus.  

A May 2007 VA examination noted complaints of bilateral foot 
pain, stiffness, fatigability, and a lack of endurance.  The 
appellant claimed that he had flare-ups at least once weekly 
which were precipitated by physical activity.  He stated that 
he could not stand for more than a few minutes.  On 
examination there was no evidence of swelling.  There was 
evidence of plantar tenderness, moderate instability, and 
mild weakness.  There were callosities, and the veteran's 
shoes showed an unusual wear pattern.  The feet were mildly 
pronated.  There was no evidence of muscle atrophy.  The 
diagnosis was mild pes planus with bilateral plantar 
fasciitis.  

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral pes planus is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides a 30 percent rating for severe bilateral pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances warrants a 50 percent rating.

In this case, the clinical record does not show that the 
disability at issue is manifested by a pronounced pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, as required for a higher 
rating under Diagnostic Code 5276.  Rather, the medical 
evidence of record suggests no more than mild to moderate pes 
planus.  Therefore, overall, the disability picture presented 
does not approximate the criteria for a higher rating under 
Diagnostic Code 5276.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 5276, do not provide a basis to assign an evaluation 
higher than the 30 percent rating currently in effect.

Indeed, as noted the condition is relieved by soft shoes and 
arches  and does not require the use of orthotics.  The 
veteran ambulates with the use of a cane, the disability at 
issue is not comparable to a severe foot disability as 
required for a 50 percent rating under any applicable 
Diagnostic Codes for a foot disorder.  The preponderance of 
the competent evidence is against entitlement to an increased 
evaluation, and the benefit sought on appeal is denied.

Analysis- Earlier effective date for an increased evaluation 
for pes planus

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application therefore.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

In this case, an increased compensable rating for pes planus 
was denied in a December 1956 Board decision. That decision 
is final. 38 U.S.C.A. § 7104 (West 2002).

The veteran arguably presented a claim for an increased 
compensable rating for pes planus which was received by VA in 
April 1981.  The veteran, however, did not support his claim 
with any medical evidence showing an increase in the 
disability due to flat feet despite being specifically 
instructed to do so.  The record further shows that no 
competent evidence of an increase in severity was clinically 
demonstrated until after September 8, 1997.  Without medical 
or competent evidence showing an increase in the appellant's 
disability until after September 8, 1997, there is no 
evidentiary basis to assign an earlier effective date for the 
grant of an increased compensable rating for pes planus. 38 
C.F.R. § 3.400. The claim is therefore denied.

III.  New and material evidence to reopen a claim for an eye 
disorder.

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant. Further analysis, beyond consideration of whether 
the evidence received is new and material is neither required 
nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection for an eye disorder was denied in an 
October 1971 VA rating decision. The claim was denied because 
there was no evidence of an acquired eye disorder during 
military service and no relationship between a current eye 
disorder and military service was shown. The veteran was 
notified of the decision and of his appellate rights, but he 
did not appeal.

The evidence on file at the time of the October 1971 rating 
decision included the service medical records which note that 
the veteran suffered lacerations to the right forehead in a 
vehicle accident in 1944.  He complained of headaches and 
dizziness.  In a subsequent eye examination his vision was 
shown to be 20/30 bilaterally corrected to 20/20 vision.  
There was no evidence of any eye pathology found.  A notation 
noted that glasses should be ordered if no other caused for 
his headaches was found.  The service separation examination 
noted normal vision.  

Evidence received since the October 1971 rating decision 
consists of a July 1998 eye examination which noted that the 
veteran's best corrected vision was 20/20-2 OD, and 20/25+1 
OS. The diagnosis was early cataracts which the examiner did 
not link to service.

The veteran testified at March 2004 Travel Board and October 
2007 videoconference hearings that he did not need glasses 
prior to service.  He noted that he was first prescribed 
glasses during service after a 1944 vehicle accident; and he 
would not have been given glasses if he did not need them.

There is no additional medical evidence since the October 
1971 RO decision which is material concerning any eye 
disorder other than early cataracts.  Further, there remains 
no competent evidence which links a current eye disorder to 
service.  The law in effect in 1971, remains in effect today, 
and it provides that in the absence of a superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c) (2007).  Hence, the evidence received 
after the October 1971 RO decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  What was missing at the time of the October 1971 
RO decision and what is missing now, is medical evidence of a 
current eye disorder that is related to his active duty 
service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent to offer such an opinion since it has not been 
shown that he has the necessary medical skills and training 
to offer opinions on such medical questions. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

The claim is denied.


ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to a rating in excess of 30 percent for pes 
planus from September 8, 1997, is denied.

Entitlement to an effective date prior to September 8, 1997, 
for an increased evaluation for pes planus is denied is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an eye 
disorder is not reopened.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


